In an action to recover damages for personal injuries, etc., the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Kings County (Schmidt, J.), dated August 7, 2006, as granted that branch of the motion of the defendants New York Times *955Company and Publishers Circulation Fulfillment, Inc., which was for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the order is reversed insofar as appealed from, on the law, with costs, and that branch of the motion of the defendants New York Times Company and Publishers Circulation Fulfillment, Inc., which was for summary judgment dismissing the complaint insofar as asserted against them is denied.
“[T]he proponent of a summary judgment motion must make a prima facie showing of entitlement to judgment as a matter of law, tendering sufficient evidence to demonstrate the absence of any material issues of fact” (Alvarez v Prospect Hosp., 68 NY2d 320, 324 [1986]). The defendants New York Times Company and Publishers Circulation Fulfillment, Inc., failed to do so here (see Lane v Lyons, 277 AD2d 428 [2000]). Accordingly, the sufficiency of the plaintiffs’ opposing papers need not be considered (see Kristina Denise Enters., Inc. v Arnold, 41 AD3d 788, 789 [2007]; O’Leary v Bravo Hylan, LLC, 8 AD3d 542 [2004]; Berkowitz v Decker Transp. Co., 5 AD3d 712, 713 [2004]). Spolzino, J.P., Lifson, Florio and Dickerson, JJ., concur.